Title: To James Madison from Henry Tazewell, 30 August 1795
From: Tazewell, Henry
To: Madison, James


Dear SirKingsmill 30th. Augst. 1795.
On my return from Phila: I meditated a trip to the Mountains, and in that event my design was to have paid my respects to you, in Orange—but our autumnal plague (the bilious fever) seized me, and has put an end to all my projects. When I get released from my Complaint, I shall not have more strength, and time, than will be necessary for my domestic arrangements preparatory to the meeting of Congress. I must therefore request the favour of you to contrive, if you conveniently can, those Volumes of the Encyclopædia which I have not received, to Majr. Day in Fredericksburg. He will receive them, and send them to me.
If you and Mrs. Madison have not too great an aversion to the Water, and will take this rout to Phila: in the winter, I shall be extremely happy to see you. After you have rested—I will accompany you either up the Bay, or thro. the Eastern shore, to your winter Quarters.
By this time I suppose you have analized Mr. Jay’s famous Treaty. I should be pleased to know your Sentiments in regard to it. To give to the fœderal Constitution an operation not originally designed by its Authors—and to secure the paper System, seem to have been among the primary objects of our Negotiator & his directors. The minute Articles are replete with concessions tending to procure the british Guaranty to these, among other objects. They are in truth only defended as the most moderate prices at which the Agency of an intermediate power, between our people & their Government, could be purchased. Altho. the news paper publications have considered it as within the president’s power finally to ratify the whole Treaty without resorting again to the Senate—yet I have always understood the Senate’s ratifying resolution otherwise. Without the british King’s assent to the indefinite suspension of the 12th. Article, as proposed by the Senate, the President cannot ratify any part of the Treaty. With that Assent the effect of the suspension must necessarily subject the whole of the 18 last Articles to the fate of the 12th. If then the president proceeds in conformity to the Senate’s advice he can only ratify the 10 first Articles of the Treaty. Under these circumstances I think it doubtful whether the british King’s Assent can be obtained to the unqualified suspension of the 12th. Article proposed by the Senate. However willing he might be to part from the 12th. Article of the Treaty without influencing the remaining part, yet the objects to be attained by the Articles thus to be parted from, are too important, to allow a seperation from those involved in the 10 first Articles. Perhaps under any aspect of the business the subject must again come before the Senate previous to the final ratification of the Treaty, or any part of it.
In some late Letters from Phila: I am informed that the President has resolved to put the Treaty in the train proposed by the Senate. And that he has proposed some new arrangements on the several first Articles, with an intimation to the british Government that unless alterations are made in regard to the debts, the Spoliations &c. & some compensation promised for the Negroes &c. the Congress will not, probably, give effect to the present stipulations of the Treaty. Mr. Randolph’s resignation suggests the probability that he is to be the Agent for these new negotiations: I do not beleive his popularity will acquire any profitable increase by such an undertaking, & I am sure it is not in such a state as to make it desireable to him to run the risque of becoming a sharer in Mr. Jay’s disgrace.
New outrages are daily committing on our Seamen & Shipping. Impressments have become as common from the American ships, as from british Ships, and our Coast is narrowly watched for provision Vessels bound to France. In no one instance are they permitted to proceed. Besides taking the Cargoes on their own terms, our Seamen are thrown into their power, and are then in all respects considered as british Seamen. Our commerce must sink, or our Government must not be so patient.
Two recent insults have surpassed all others. The one the seizure and inspection of Mr. Monroe’s dispatches to the Secretary of State, and the other, an attempt to capture Mr. Fauchet between long Island & Rhode Island, in an American packet. What effect these things will have upon our Government is not yet publicly known. If Mr. Ha⟨mil⟩ton should be called to succeed E. R. these offences will be palliated, & indeed they will be ranked in the Class of justifiable Acts. The language of Camillus proves this.
It has been a serious subject of discussion in Phila: whether Congress should be called: I have not learned the result. I suspect that probably it may be the case, to meet about the 2d. Monday in October. If your leizure will permit you to drop me a line, beleive me there is no person who will be more happy to hear from you, than Your mo obt St.
Henry Tazewell
